Citation Nr: 1030196	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1975.  
She died in December 2008.  The appellant is her surviving 
spouse.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The appellant appeared and testified at a personal hearing in 
February 2010 before the undersigned Veterans Law Judge sitting 
in Little Rock, Arkansas.  A transcript of the hearing is 
contained in the record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran died in December 2008; the cause of death was 
noted to be a possible myocardial infarction due to congestive 
heart failure.

3.  At the time of her death, the Veteran was service connection 
and in receipt of a 40 percent rating for uveitis from October 
15, 1999, a 30 percent rating for pulmonary sarcoidosis from 
January 13, 1993, a 30 percent rating for a dysthymic disorder 
from July 20, 1998, and a noncompensable rating for Cushing's 
disease from March 20, 1978.  She was in receipt of total 
disability due to individual unemployability (TDIU) from October 
15, 1999.  She was not in receipt of a service-connected 
disability rated totally disabling or TDIU continuously for a 
period of 10 years or more immediately preceding her death.

4.  Competent and persuasive evidence of record indicated that 
the Veteran's death was not the result of her service connected 
pulmonary sarcoidosis.  Congestive heart failure was not present 
in service, and began more than one year after separation from 
service and was not shown to be the result of service or any 
incident of service.  She was not service connected for 
hypertension or diabetes mellitus, and she did not have claims 
pending for these disorders at the time of her death.


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 1310 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the appellant filed his claims in December 2008.  
Thereafter, he was notified of the provisions of the VCAA by the 
RO in correspondence dated in December 2008.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the appellant in completing his claims, 
identified the appellant's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a supplemental statement of the case (SSOC) was issued in 
October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 
(Fed. Cir. September 17, 2007). 

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of the 
conditions, if any, for which a Veteran was service- connected at 
the time of her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In the present case, the 
appellant was notified of the Hupp requirements in the December 
2008 letter from VA.

The appellant has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
department and VA treatment records have been obtained and 
associated with her claims file.  

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA will pay dependency and 
indemnity compensation to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a 
claim where service connection was not established for the fatal 
disability prior to the death of the Veteran, the initial inquiry 
is to determine whether the fatal disorder had been incurred in 
or aggravated by service.  The Board must determine whether the 
fatal disorder should have been service-connected.  38 C.F.R. 
§ 3.312 (2009).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial inquiry 
is to determine whether the service-connected disability was 
either the principal or contributory cause of the veteran's 
death.  38 C.F.R. § 3.312 (2009).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by active 
service was the principal or contributory cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2009).  In 
order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that disability contributed 
substantially or materially to death, combined to cause death, or 
aided assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Service-connected diseases involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, with debilitating effects and 
general impairment of health to an extent that would render the 
person materially less capable of resisting the effects of other 
disease or injury primarily causing death.  38 C.F.R. § 3.312(c) 
(2009).

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-connected 
disability that made the Veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
eight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background

On December 14, 2008, the Veteran died at her home.  Her death 
certificate notes the cause of death as a possible myocardial 
infarction due to congestive heart failure.  No autopsy was 
performed.

The Veteran's service treatment records are silent for diagnosis 
of or treatment for cardiovascular disease, including 
hypertension or congestive heart failure.  In October 1973, 
following an abnormal chest X-ray study, and additional testing, 
the Veteran was hospitalized.  A left scalene node biopsy was 
performed which demonstrated noncaseating granulomas, and a 
diagnosis of sarcoidosis rendered.  Thereafter, she received 
ongoing treatment for sarcoidosis.  In April 1974, her blood 
pressure was 132/80, and her cardiac rhythm was regular with no 
murmurs, and an electrocardiogram (EKG) was normal.  In November 
1974, her heart was noted to have a PMI in the 5th intercostals 
space in the midclavicular line.  The peripheral pulses were 
strong and equal bilaterally.  Holter monitor recording revealed 
no evidence of arrhythmias and on exercise testing there was no 
arrhythmia recorded.  She was noted to have Cushing's syndrome 
secondary to steroids in service.  She was treated with 
prednisone in 1973 and 1974.  The March 1975 Medical Board 
examination report noted the heart to be normal.  Blood pressure 
was measured as 140/90, and an EKG was normal.    

The Veteran had an unremarkable chest examination in February 
1996.  During the related VA examination she gave a history of 
being hypertensive for the prior 10 years, and she was noted to 
be morbidly obese.  Her heart tones were normal, rhythm was 
regular and there was no murmur, thrill or friction rub.  An ECG 
was normal.  

In July 1998, the Veteran filed for service connection for 
numerous conditions; including sleep apnea, hypertension, 
arthritis, obesity, and depression.  She was afforded a VA 
examination which including ECG (found to be abnormal) in January 
1999.  She noted she was diagnosed with sarcoidosis in service 
and suffered from Cushing's disease as a result of steroid 
treatment.  She was last treated with prednisone in 1974.  She 
reported a 20-year history of hypertension.  There was no 
clinical evidence of Cushing's disease.  

In August 1999, the Veteran was afforded a VA examination.  She 
reported being diagnosed with diabetes mellitus in February 1999, 
which was managed with diet.  After a brief physical examination, 
the examiner opined that her diabetes mellitus was not related to 
her sarcoidosis.  The examiner was asked to review her claims 
file and provide an opinion as to whether her hypertension was 
due to her sarcoidosis.  In an October 1999 addendum to the 
August 1999 physical examination, the physician responded that 
there was no connection between hypertension and service 
connected sarcoidosis.  

The Veteran and her sister participated in an RO hearing in 
January 2000 where the Veteran testified that she was treated 
with prednisone in service and was recently prescribed prednisone 
again for treatment of her inflammatory eye condition (service-
connected uveitis).

In a May 2000 rating decision the RO denied service connection 
for hypertension and diabetes mellitus as secondary to 
sarcoidosis.

A January 2002 VA chest X-ray study revealed no definite acute 
cardiopulmonary abnormalities noted.  

The claims file contains several articles printed from the 
internet or copied from medical texts regarding the diagnosis of 
and treatment of sarcoidsis and Cushing's disease, and the use of 
prednisone and other steroids.  An excerpt from The Lung 
Association, for sarcoidosis, noted that there is no cure for 
sarcoidosis but that treatment includes the use of drugs such as 
Prednisone because of their powerful anti-inflammatory 
properties.  It also noted that treatment of sarcoidosis may need 
to be prolonged and flare-ups could occur when treatment stops.  
The side-effects listed facial puffiness, and thinning of the 
bones, although their use was justified to prevent permanent 
organ damage due to unchecked inflammation and scarring.

A June 2001 VA treatment record noted the Veteran had sarcoidosis 
and was on chronic steroid therapy to control her uveitis, and 
that she had developed chest pain over the past couple months.  A 
cardiac catheterization revealed that the left main coronary 
artery had a 20 percent ostial lesion, and her left anterior 
descending had a 40 percent mid lesion.  Early coronary artery 
disease was diagnosed.  

By September 2003 the Veteran's sarcoidosis was stable and she 
was off prednisone.  She continued to have elevated blood 
pressure, and among the diagnoses was coronary artery disease.  

In October 2007, the Veteran was seen at a VA emergency room and 
a chest x-ray report noted no active disease.

The Veteran notably did not seek treatment with her primary care 
physician from November 2004 until January 2008.  By January 2008 
she had uncontrolled hypertension and was started on medication.  
She complained of tingling feet in December 2008 and it was noted 
that she did not check her blood pressure or her blood sugar on a 
regular basis.  She had uncontrolled diabetes and it was 
suggested she was developing peripheral neuropathy.  The 
physician noted that her true concern was the Veteran's diabetes 
mellitus.  This treatment was roughly five days before the 
Veteran's death.  Her laboratory results, which were returned 
four days before her death, showed high blood sugar, and high 
cholesterol.  The physician noted that the Veteran's severe 
depression was causing a cycle of inaction with regard to her 
diabetes management, and urged her to work with her psychologist 
to get her depression under control.

An internet article entitled "Sarcoidosis and the Heart" noted 
that problems caused by cardiac sarcoidosis can include heart 
attacks, "which are rare but can occur when a blockage prevents 
blood and oxygen from reaching the heart."  

The RO requested a that VA examiner review the claims file in 
January 2009.  The physician noted that studies in May 2001 
showed evidence of arteriosclerotic heart disease with 40 percent 
blockage of the LAD and normal left ventricular function.  
Referring to treatises in the claims file, the examiner explained 
that "sarcoidosis involving the heart usually manifests itself 
by arrhythmias due to involvement of the conducting system and 
less often by congestive heart failure or valvular problems due 
to involvement of the cardiac valves or the heart muscle."  The 
examiner noted there was no evidence in the claims file of any 
symptoms or findings which would indicate the presence of cardiac 
sarcoidosis even though she was followed up to the time of her 
death by the VA system.  He noted the Veteran had hypertension 
and type two diabetes mellitus which are known precipitating 
factors for death from a myocardial infarction or stroke.  He 
also noted that there was no indication she was being treated for 
any symptoms of congestive heart failure and her pulmonary 
sarcoidosis was mild to moderate .  He found it was unlikely that 
her death was related to her service-connected sarcoidosis (rated 
as 30 percent which has criteria of pulmonary involvement with 
persistent symptoms requiring chronic low dose or intermittent 
corticosteroids-notably the Veteran was on her most recent 
treatment with prednisone for her uveitis).  

The appellant submitted a WebMD article which noted that 
sarcoidosis most commonly affects the lungs, but can affect the 
upper respiratory system, eyes, and in some cases the heart.  
Additional articles from the website noted that prednisone may 
increase blood sugar levels and that high blood pressure could 
lead to stroke.  An online Mayo Clinic article noted that 
untreated pulmonary sarcoidosis could lead to irreversible 
scarring (fibrosis) of the tissue between the air sacs in the 
lungs, and that sarcoidosis that affects the heart can cause a 
number of complications including arrhythmia and cardiomyopathy.  
Printouts from www.wrongdiagnosis.com noted that Cushing's 
syndrome was characterized by upper body obesity, hypertension, 
and diabetes mellitus, and was caused by prolonged exposure to 
excess levels of cortisol.  It also noted that one complication 
of sarcoidosis could be diabetes insipidus.  

A handwritten note on one of the internet articles (unsure if the 
appellant's handwriting or the Veteran's sister's handwriting) 
noted that the Veteran was told she needed a heart transplant. 

In June 2009, the Veteran's sister submitted a statement noting 
her feeling that the Veteran's sarcoidosis was the catalyst for 
all of her other medical problems, and her feelings that the 
Veteran did not receive proper treatment from the VA.  Her sister 
noted that the Veteran was often told she needed to lose weight, 
but the sister attributed her weight to the use of 
corticosteroids.  

During a February 2010 Board hearing, the appellant contended 
that the Veteran's service connected disabilities, in 
conjunction, caused her death because they exacerbated her 
congestive heart failure.  Additionally he felt that her 
treatment with steroids and prednisone exacerbated her health and 
led to her myocardial infarction.  The appellant testified that 
the Veteran had never sought treatment outside the VA system.  He 
noted that her weight would fluctuate, and that she reached 
upwards of 300 lbs at her heaviest.  The appellant believed that 
it was inaccuracy of treatment that led to her congestive heart 
failure and heart attack.  The Veteran died in her sleep in her 
home, a coroner pronounced her dead and filled out her death 
certificate, and she was cremated without an autopsy.  He 
reported that just prior to her death she was attempting to have 
dental work done, but that the dentist would not operate because 
her blood pressure "was beyond stroke" and so she was taken to 
the emergency room.  He also noted that she was overweight at the 
time of her death, and that he attributed this weight to the use 
of corticosteroids.

Analysis

The appellant does not contend, nor does the record reflect, that 
congestive heart failure or a myocardial infarction were incurred 
in service.  In this regard, as noted above, service treatment 
records are negative for complaints regarding or treatment for 
congestive heart failure or myocardial infarction.  In addition, 
there is simply no evidence indicating that the Veteran's 
congestive heart failure or myocardial infarction were related to 
service.  As such, there is no basis upon which to conclude that 
the disorder were incurred in or aggravated during military 
service.  Rather, as indicated above, the appellant argues that 
the Veteran's sarcoidosis, Cushing's disease, dysthymic disorder 
and uveitis (as well as the medications used to treat these 
disorders) caused her to develop congestive heart failure which 
lead to her myocardial infarction.

Addressing the appellant's contentions, there is no competent 
medical evidence that the Veteran's service connected 
disabilities directly caused her death or contributed to her 
death.  The appellant has put forth different theories of 
entitlement.  The Veteran was service connected for multiple 
disorders, including pulmonary sarcoidosis, uveitis, a dysthymic 
disorder and Cushing's syndrome.  As the Veteran died in her home 
there are no treatment records just prior to her death, and no 
autopsy was performed.  The appellant appears to be arguing that 
either the Veteran's pulmonary sarcoidosis caused her heart 
problems which led to her myocardial infarction, or that 
treatment with prednisone caused or aggravated her hypertension 
and diabetes and led to her heart problems and myocardial 
infarction.  

Regarding whether the Veteran's pulmonary sarcoidosis likely 
caused or substantially contributed to her congestive heart 
failure or myocardial infarction, the medical opinion of record 
is that the Veteran did not suffer from cardiac sarcoidosis, and 
that her hypertension and diabetes mellitus were the 
precipitating disorders causing her death by congestive heart 
failure and myocardial infarction.  Service treatment records 
from when she was diagnosed with sarcoidosis diagnosed her with 
pulmonary sarcoidosis.  She had a normal ECG in 1996, and there 
was no evidence of treatment between 1978 and 1996.  In June 2001 
she complained of chest pain and was noted to have 40% blockage 
in the left ventricle, and she was diagnosed with coronary artery 
disease.  She was noted to have not sought treatment from her 
primary care provider between 2004 and 2008.  She sought 
treatment in 2008 because she attempted to have dental work 
completed and her blood pressure was so high the dentist sent her 
to the emergency room.  The emergency room visit, in 2007, 
included a chest x-ray report which noted no active disease.  
Laboratory results from 2008 showed she had high blood sugar and 
high cholesterol.  During treatment just days prior to her death, 
the Veteran did not complain of dyspnea or chest pains (she 
complained of pain her legs and feet, possible due to diabetic 
neuropathy).  

There is no evidence that the Veteran's pulmonary sarcoidosis had 
a material influence in accelerating her death.  She was 
diagnosed with the condition in 1973, and was treated 
intermittently with corticosteroids.  In fact, she was treated 
with steroids in 1973-74 for her pulmonary sarcoidosis.  She was 
treated with prednisone in May 1999 (up until sometime before 
2003) for her uveitis.  There is no indication in the claims file 
that she was treated with prednisone until sometime after January 
2008.  In December 2008, she was using prednisolone drops for her 
eyes, and taking 10 mg of prednisone daily.  Additionally, chest 
x-ray reports showed that the sarcoid scarring in her lungs 
remained unchanged for years, and the medical opinion of record 
provides a negative nexus.  As such, the Board finds that the 
Veteran's service-connected sarcoidosis did not cause or 
substantially contribute to her death.

Regarding the argument that treatment with prednisone caused the 
Veteran's death, the Board notes that the Veteran was first 
treated with prednisone in 1974 for several months.  Blood 
pressure readings from 1976 and 1978 were normal and there was no 
indication at that time that prednisone was leading to 
hypertension.  When she was treated at a VA facility in February 
1996 she was noted to have not been on steroids since 1974.  She 
was, however, hypertensive and morbidly obese at the time.  She 
was noted at that time to no longer suffer from the Cushing's 
syndrome.  An additional examination in 2000 noted she did not 
have any symptoms of Cushing's, that the syndrome had resolved, 
and that the Veteran was "just obese" (this being a distinction 
from having Cushing's syndrome which can lead to upper body 
obesity).  She was diagnosed with diabetes mellitus (not 
insipidous) in February 1999, which was initially controlled with 
diet.  She was not placed on prednisone again until May 1999 when 
she was diagnosed with uveitis.  By 2008, and after years of no 
treatment, her diabetes was uncontrolled and a large concern for 
her physician.  

The Veteran was denied service connection for hypertension and 
diabetes in 1999.  She indicated that she believed her 
sarcoidosis, which made exercise near impossible, caused her 
weight gain which caused her to develop diabetes and 
hypertension.  To extend that contention to this claim, the Board 
finds that her sarcoidosis did not materially influence the 
acceleration of her death or make her materially less capable of 
resisting the effects of congestive heart failure.  The Veteran's 
weight fluctuated-she was obese when she was not on prednisone 
and on occasion lost weight while she was on it-and she had 
uncontrolled diabetes and hypertension.  She admitted to her 
physician that she did not check her blood sugar or blood 
pressure regularly, which was partially connected to her 
depression.  Overall, the connection between (a) treatment with 
prednisone contributing to (b) obesity, which caused the (c) 
development of diabetes and hypertension, and (d) a failure to 
continue self care of diabetes and hypertension due to 
depression, and (e) the development of congestive heart failure, 
is too attenuated to show that her service connected conditions 
were a substantially contributing factor to her death.  As such, 
service connection for death is not warranted.  

The Board has considered the appellant's assertion that the 
Veteran's myocardial infarction was in some way related to or 
caused by her service connected disorders or their treatment.  
While laypersons are competent to discuss their observations, 
they are not competent to express an opinion concerning 
diagnoses, or etiology, of a disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Regarding the appellant and the Veteran's 
sister's statements the treatment with prednisone was poor health 
care treatment, the articles submitted by the appellant note that 
corticosteroids are commonly used to treat sarcoidosis, so as to 
prevent inflammation that could have severe effects on organs.

Accordingly, service connection for the cause of the Veteran's 
death is not warranted.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine. As the 
preponderance of the evidence is against the claim, that doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55- 57 (1991).

As for the claim for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, the evidence of record 
shows that the Veteran was rated TDIU from October 15, 1999 and 
that she died in December 2008.  Thus, while the Veteran was 
considered totally disabled at the time of her death, she was not 
in receipt of a 100 percent rating for 10 years preceding her 
death.  She was also not continuously rated totally disabling by 
schedular or unemployability rating from the date of the 
Veteran's discharge from service.  The Board also notes that 
neither the appellant nor her representative has raised a claim 
of clear and unmistakable error (CUE) in a final rating decision, 
pursuant to 38 C.F.R. § 3.105(a) (2009).  See Fugo v. Brown, 6 
Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and burden of 
proof for establishing, a CUE claim).

Thus, there is nothing to change the fact that the Veteran, who 
died over 33 years after her discharge from service, had no 
service-connected disability or disabilities rated as totally 
disabling for at least 10 years prior to her death.  Rather, she 
was in receipt of a 100 percent rating from October 15, 1999 
until her death in December 2008-a total of less than 10 years.  
The evidence also does not reflect that the Veteran was a POW.

For all the foregoing reasons, the Board must conclude that the 
Veteran was not a "deceased veteran" as defined in 38 U.S.C.A. 
§ 1318(b), and that the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318(a).  Therefore, the Board finds that the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to service connection for cause of death is denied.

Entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 
1318, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


